ARCHBALD, District Judge1
(orally). I suggested when I agreed to hear this motion that I should have to dispose of it upon the argument without taking the papers; and while I have only heard one party, and it is always unsatisfactory to decide a case without hearing from both, the case has been so fully and clearly presented that I will proceed, notwithstanding the lack of this, to the order which I propose to make.
*661The case as it is disclosed appeals strongly to a court of conscience. There has been a complete and unblushing appropriation of the invention—a clear “steal” in the words of the street. The proof of this does not rest alone upon the affidavits filed, but has been established by the proceedings taken and the various and protracted appeals prosecuted in the Patent Office. It would be somewhat of a reflection upon the court under the circumstances if it were not willing to move promptly at the very outstart in such a case. It is true that ordinarily in applications for preliminary injunctions based upon infringement of letters patent an adjudication of the validity of the patent is required as a basis on which to grant this extraordinary relief; but the patent in suit has already been subjected to close and critical examination and by reiterated adjudications on appeal has been sustained, so that independent of any idea which I may have got from the argument, which certainly is strongly in its favor, and even if there existed any doubt in my mind, which there does not, I certainly would be inclined to yield my judgment for the time to the careful consideration which has been so shown. After an independent examination, however, of my own, such as it is, I see no occasion to doubt anything with regard to it. The device is clearly one of merit, and an inventive advance not only upon the existing art, but upon the previous patent granted to the same inventor, and the appropriation of it in the patent to the defendant the American Instrument Company, as assignee of Benecke, is very clear; no substantial distinction between them being able to be made. It would be an injustice therefore to allow a bankrupt concern, such as the defendant now is, and the other parties who have stood in confidential relations to the complainant company, to go on taking advantage of the wrong that they have perpetrated. And it would be a reflection on the court did it hesitate to brush aside in the interest of justice the technical defenses which the defendant’s affidavits suggest.
Bet a preliminary injunction issue as prayed for.
NOTE.—On April 16, 1909, upon a motion by the defendants for a rehearing of the above motion for preliminary injunction, after argument by counsel for the defendants in support of the motion, and by counsel for complainant in opposition, a rehearing was denied. Defendants’ motion for stay of proceedings was also heard and argued at the same time, and was also denied.